Citation Nr: 0308111	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  98-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from September 1968 to 
September 1970, and from September 1990 to September 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
In May 1999, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, and the Board remanded the merits of the 
claim to the RO for further development.  


FINDINGS OF FACT

The veteran has an acceptable diagnosis of PTSD which is 
linked to a corroborated stressor during his active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran first served on active duty in the Army from 
September 1968 to September 1970.  Service medical records 
from this period show no psychiatric disorder.  The service 
personnel records indicate that he served in Vietnam from 
March 1969 to March 1970, during which time he was assigned 
to a unit of the 4th Infantry Division and performed duties 
as an assistant gunner and a gunner.  He was awarded 
citations including the Air Medal (for meritorious 
achievement while participating in aerial flight in Vietnam 
during), and other medals indicating service in Vietnam, 
although the records do not show a combat decoration.  There 
was a notation, as to campaigns, that he participated in the 
1969 Tet Counteroffensive.  Service records do not otherwise 
show he personally participated in combat or received any 
wounds.  

The veteran had another period of active duty in the Army 
from September 1990 to September 1991, when his National 
Guard unit was activated during the Persian Gulf War.  During 
this time he had service in Southwest Asia from November 1990 
to May 1991.  His MOS was listed as a motor transport 
operator and as a cannon crewmember.  It is neither claimed 
nor shown that he participated in combat during this time.  
His service medical records for this active duty indicate 
that in May 1991 he was seen with complaints of increased 
irritability over the past year, with memory problems during 
the previous two years.  The impression included dysthymia 
and rule out PTSD.  A June 1991 treatment entry noted that 
the veteran was treated for complaints of forgetfulness.  The 
impression was rule out seizure disorder, doubted, as well as 
dysthymia, and rule out PTSD.  Another June 1991 entry noted 
that he was seen for staring spells and forgetfulness.  He 
reported that he had nightmares and flashbacks of war.  The 
impression was rule out PTSD/dysthymia and rule out dementia.  
A July 1991 consultation report indicated that the veteran 
was evaluated for hematuria.  He gave a past medical history 
included a shrapnel wound on the right side in 1969.  An 
August 1991 neurological consultation indicated that the 
veteran complained of memory loss which he noted shortly 
before his deployment to Saudi Arabia in September or October 
1990.  He stated that he had recurrent dreams about combat 
experiences in Vietnam at "Hamburger Hill."  The veteran 
reported that he was hit in the head and had episodes of 
memory lapses.  The examiner related an impression of PTSD 
related to Vietnam combat with no history of trauma in Saudi 
deployment.  It was noted that the pyschologicals indicated 
PTSD, dysthymia, and rule out toxic exposure.  Mild alcohol 
abuse was also noted.  There was also a notation that the 
veteran's symptoms predated his deployment, that they did not 
interfere with his military duties in the Guard as in 
deployment, and that such were not related to Desert Storm.  
On an April 1991 medical history form, the veteran denied a 
history of nervous symptoms.  An August 1991 objective 
examination noted psychiatric evaluation was normal.  It was 
also reported that the veteran had no medical problems 
relative to Operation Desert Storm.  

The veteran underwent a VA psychiatric examination in October 
1991.  It was noted that the information only came from the 
veteran.  The veteran reported that he was in Vietnam in the 
4th Infantry Division.  He stated that he was involved in 
sweeps, search and destroy missions, and was a member of a 
"suicide squadron" for about six months.  The veteran 
indicated that he received shrapnel wounds to the left 
shoulder and right side in March 1969 and that he was 
hospitalized for four days and went back to duty.  The 
veteran reported that he had many friends and members of his 
unit who were wounded and killed during combat.  It was noted 
that the veteran was in the Reserve from 1970 until 1990, 
when he was called back to duty in Saudi Arabia and served in 
a transportation unit as a truck driver.  The veteran 
reported that he had been having nightmares, flashbacks, and 
intrusive thoughts off and on after getting out of service in 
1970.  It was noted that such symptoms apparently did not 
interfere with his work and that he never received medication 
or treatment.  The veteran stated that he noted a resurgence 
of symptoms when he was in Saudi Arabia and that he would 
have nightmares about two times a week.  Since his 
separation, the veteran reported that his symptoms of 
nightmares, flashbacks, and anxiety seemed to worsen when he 
was under stress.  The veteran also complained of an 
inability to concentrate and memory loss since he got out of 
service in 1970.  Following current examination, the 
assessment was that although the veteran was voicing some of 
the symptoms of PTSD, he did not meet the criteria for a 
diagnosis of PTSD.  The examiner commented that the veteran's 
history indicated that the possibility of some sort of 
organic brain dysfunction.  

In a September 1996 statement, the veteran reported that he 
was in combat and saw death and destruction.  He indicated 
that he had trouble sleeping at night and that he had dreams 
about the things that happened while he was in Vietnam.  The 
veteran stated that he pulled a one-year tour of duty in 
Vietnam and that he also had a Combat Infantryman Badge.  The 
veteran also claimed that he was a prisoner of war.  

An August 1997 VA hospital discharge summary indicates that 
the veteran gave a history that he served in combat in 
Vietnam and that his worst Vietnam experience was being a 
prisoner of war.  He reported that he did not know exactly 
how many days he was a prisoner, but estimated that it was 
for about seven days before he was rescued.  He noted that at 
the time of rescue, many other prisoners were found dead and 
he observed their decomposing body parts.  The veteran 
reported that another traumatic experience was having to pick 
up body parts of dead American soldiers after an attack by 
the enemy.  The diagnoses during this admission included 
PTSD.  The report indicated, as to a stressor, that the 
veteran had Vietnam combat, and he reported that he was a 
prisoner of war for approximately seven days.  

In an April 1998 statement, the veteran reported that he 
received a combat ribbon and that he was a prisoner of war.  
He also stated that he had been diagnosed with PTSD.  

In a September 2000 lay statement, a friend of the veteran 
said she knew him for about eight years.  She described his 
behavior and opined that he had PTSD.

In a September 2000 statement, the veteran reported that he 
recalled picking up body parts of troops.  He stated that he 
remembered a body of a Vietcong being pushed over in a long 
deep hole and pouring gas, or something, over the body to set 
it on fire.  The veteran said that he found a friend in a 
tent with his head completely cut off.  He noted that a part 
of his platoon was killed because of mortar fire from their 
own troops because the wrong grid was given.  The veteran 
also stated that he remembered two men from his platoon being 
pinned down and calling for help, but because of all the 
shooting no one could get them.  He further reported that he 
had seen troops die.  The veteran stated that he had seen 
American troops mutilated and tied to trees with barbed wire.  

Ongoing VA treatment records from 2000 and 2001 show various 
diagnoses including PTSD and substance abuse.

In an April 2002 response to a VA request for stressor 
information, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that more information was 
needed for it to attempt stressor verification.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for PTSD.  
Identified relevant medical records have been obtained, and 
VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The veteran maintains that he has PTSD from stressors from 
his Vietnam service during his 1968-1970 active duty.  The 
record reflects that he has been diagnosed with PTSD on 
multiple occasions, including during his second period of 
active duty in 1990-1991 and in later medical records dated 
to 2001.  The medical records also indicate there is medical 
linkage between PTSD and the variously alleged Vietnam 
stressors.  The Board finds there is an acceptable medical 
diagnosis of PTSD due to a purported service stressor, and 
the outcome of this case turns on whether there is 
satisfactory verification of a service stressor.

The veteran's service personnel records from the time he was 
in Vietnam indicate that he was assigned to a unit of an 
infantry division, performing duties as a gunner.  The 
service records do not show a combat decoration and do not 
otherwise verify personal participation in combat.  Upon the 
evidence of record, the Board is unable to find that the 
veteran personally participated in combat.  As it is not 
shown that he engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen , supra.

A recent court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  While the veteran does not expressly claim 
a rocket attack as a stressor, there is objective evidence of 
similar stressors involving his unit in Vietnam.  Given his 
duties in Vietnam as a gunner with an infantry unit, there is 
a good possibility that he was exposed to some of the 
stressors he alleges, including witnessing the immediate 
effects of combat activities.  A number of the veteran's 
other claimed Vietnam stressors (e.g., wounds, POW status) 
have not been verified.  In any event, in the spirit of the 
liberal holding in Pentecost, the Board finds there is 
sufficient credible supporting evidence of a PTSD-related 
stressor in Vietnam. 

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

